DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a microstructure, classified in B81B 7/0006.
II. Claims 16-20, drawn to a method of patterning a microstructure, classified B81C 1/00269.

Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the devices of Claims 1 and 7 can be made by a martially different process, wherein the continuous aluminum oxide-containing layer can be formed by ALD deposition instead of converting a surface portion of the aluminum nitride layer into a continuous aluminum oxide-containing layer by oxidizing the surface portion.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
The inventions acquire different classifications subgroups.
The inventions require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim(s) 16 is/are generic to the following disclosed patentably distinct species: 

Aluminum Oxide Formation Process:
Sub-Species I, as shown in FIG. 3A. 
Sub-Species II, as shown in FIG. 3B.

Patterning Process:
Sub-Species I, as shown in FIG.6 [0048].
Sub-Species II, as shown in FIG. 8 [0052].
The species are independent or distinct because topmost portion of the continuous aluminum oxide-containing layer 39L includes an aluminum oxide material that is free of nitrogen atoms, which may be a stoichiometric aluminum oxide material having the material composition of Al2O3. In this case, the continuous aluminum oxide-containing layer 39L comprises an aluminum oxide layer 39B that contacts the graded aluminum nitride-oxide layer 39A at the distal surface, as shown in FIG. 3A; and a topmost portion of the continuous aluminum oxide-containing layer 39L includes an aluminum oxide nitride material that includes nitrogen atoms. In this case, the continuous aluminum oxide-containing layer 39L may consist of a graded aluminum nitride-oxide layer 39A having a compositional gradient in which the oxygen atomic concentration increases from zero at an interface with the distal aluminum nitride layer 38, as shown in FIG. 3B. furthermore, the anisotropic etching process to form the opening 59 without exposing the metal layer 44, referring to FIG. 6 [0048], while the isotropic etching process of FIG. 8 exposes the metal layer during the opening 59 formation [0052]. In addition, these species are not obvious variants of each other based on the current record.
APPLICANT IS REQUIRED UNDER 35 U.S.C. 121 TO ELECT A SINGLE DISCLOSED SUB-SPECIES OF EACH CATEGORY, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898